

117 HR 4702 IH: Military Spouse Tax Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4702IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Cawthorn (for himself, Mrs. Radewagen, Mr. Mann, Mrs. Miller-Meeks, and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to provide spouses of servicemembers an option to elect their home residence or domicile for filing State income taxes, and for other purposes.1.Short titleThis Act may be cited as the Military Spouse Tax Act. 2.Residence for tax purposesSection 511(a) of the Servicemembers Civil Relief Act (50 U.S.C. 4001(a)) is amended by striking paragraph (2) and inserting the following:(2)SpousesA spouse of a servicemember shall neither lose nor acquire a residence or domicile for purposes of taxation with respect to the person, personal property, or income of the spouse by reason of being absent or present in any tax jurisdiction of the United States solely to be with the servicemember in compliance with the servicemember's military orders.(3)ElectionFor any taxable year of the marriage, a servicemember and the spouse of such servicemember may elect to use for purposes of taxation, regardless of the date on which the marriage of the servicemember and the spouse occurred, any of the following:(A)The residence or domicile of the servicemember.(B)The residence or domicile of the spouse.(C)The permanent duty station of the servicemember..